PER CURIAM.
This appeal arises out of the defendant’s negligence and the resulting injury to a child just prior to birth. Having duly considered all of appellant’s arguments, we find no reversible error in the award to the minor plaintiff of $5,200,000, and affirm it. We conclude the jury award of $1,000,000 to the child’s mother and $500,000 to his father was excessive, and remand with direction to the trial court to order the parents to file a remittitur in the amount of $203,350.25, so that the combined amount of the award to the parents will be $1,296,-649.75., or, upon failure thereof, to order a new trial on the subject of damages to the parents.
We think also that the trial court made one or more computational and typographical errors in calculating its award of $1,264,000 in attorney’s fees. We are unable to determine whether 1600 was in fact the reasonable number of hours expended that the trial court meant to recognize. We likewise cannot tell whether the court intended the hourly rate to be $300 and the multiplier to be 3.5, as it stated in the order, or the hourly rate to be $350 and the multiplier to be 3, which would produce the same mathematical result. In contingent fee cases the lodestar figure calculated by the court may be enhanced by a contingency risk multiplier within the range of 1.5 to 3 only. Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145, 1151 (Fla.1985). Accordingly, we remand for correction.
On remand, when recalculating attorney’s fees, the trial court must bear in mind the limits on the multiplier. Because there has been no cross appeal, the attorney’s fees so calculated may be no greater in amount than the previous attorney’s fee award.
We reject all other arguments raised by appellant respecting attorney’s fees. Having studied the supplemental briefs requested of the parties on the point respecting attorney’s fees raised by appellant in a main brief footnote, we are satis-tied that that point was not preserved for appeal.
HERSEY, C.J., and GLICKSTEIN and WALDEN, JJ., concur.